UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6476


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY STEVEN HORN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:12-cr-00138-JKB-1; 1:15-cv-03420-JKB)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Steven Horn, Appellant Pro Se. Rachel Miller Yasser, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Steven Horn seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion for relief from the district court’s order denying his 28 U.S.C.

§ 2255 (2012) motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).        A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Horn has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2